PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/995,339
Filing Date: 17 Aug 2020
Appellant(s): Corbin et al.



__________________
Benjamin Urban
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/27/2021.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated 05/05/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION."
The following ground(s) of rejection are applicable to the appealed claims:
	USC 112(a): Claims 1-30
(1) Response to Arguments
A. The Examiner has improperly assessed the sufficiency of the written description 
	1. The Examiner improperly assessed the sufficiency of description of the limitation "wherein the playback queue is maintained in data storage that is remote from the media playback device" (pg. 6-10)
“... the Examiner contends that the cloud-based playback queue described in the incorporated-by-reference '906 provisional application is different from the playback device-based playback queue described in the specification and figures of the present application such that their combined disclosure does not support the limitation "wherein the playback queue is maintained in data storage that is remote from the media playback device." Ex. C at 3-7. Importantly, this alleged difference is the foundation on which the entire § 112(a) rejection rests because the Examiner alleges that the other disclosed limitations are not disclosed because they are disclosed with respect to a playback queue and not a cloud-based implementation of a playback queue. Id. at 7-34. However, the Examiner's analysis improperly focuses on whether the playback queue and the cloud queue are the same, rather than what a person of ordinary skill in the art would have understood from the entire disclosure...” (pg. 6-7)
“... Here, the Examiner contends that the limitation "wherein the playback queue is maintained in data storage that is remote from the media playback device" is not disclosed because the cloud queue is different from the playback queue. Ex. C, pg. 4. The Examiner contends that the '906 provisional does not support "moving the playback queue on the playback device to the cloud" nor where "the playback queue is in the cloud" because the playback queue and the CloudQueue are two distinct entities. Id. The Examiner notes that in pgs. 17-18 of the provisional the CloudQueue exists in the cloud (i.e., not in the playback device). Id. Further, the Examiner also relies on the disclosure that the CloudQueue can be thought of as a replacement for the queue data structure stored within a Sonos player. Id...” (pg. 8)


Examiner respectfully disagrees because 
there is no line in the original specification of 14/475093, provisional application 62007906, and 62/027214 support the term “CLOUD-BASED PLAYBACK QUEUE” in argument above, and 
the specification of the present application 16/995339 introduces new matter– section IV pg.45-52.

Claim 1 recites 
i) wherein the playback queue is maintained in data storage that is remote from the media playback device
ii ) while the media playback device is playing back the playback queue according to the continuous-playback mode..., repeatedly detect a continuous-playback trigger... such that the cloud computing system is configured to detect the continuous-playback trigger... to determine that a number of unplayed second audio tracks within the container item is less than a predetermined threshold number of audio tracks... in response to detecting each continuous-playback trigger: (i) determine one or more additional audio tracks that are related to at least one audio track of the container item; and (ii) add the one or more additional audio tracks to the playback queue.

Limitation i) requires the playback queue is external to the playback device
Limitation ii) requires the cloud computing system detect a continuous-playback trigger to replenish the playback queue additional media items.

In specification 14/475093 – Continuous Playback Queue discloses 
a playback queue that is local to the playback device. One or more media items can be added to the playback queue ([0026]).
When a continuous-playback item is added to the playback queue, the playback queue is called a continuous-playback queue ([0027])
The playback device detects a continuous-playback trigger indicating that the media playback device should add additional media item to the playback queue ([0028])
Based on the detected continuous-playback queue trigger, the playback device populates the playback queue with additional media item ([0029]). This allows the playback device automatically replenishes media items based on the detected continuous-playback trigger.

Specification of 62/007906 – Cloud Queue discloses 
A playback device that is disclosed in paragraphs [7]-[17] does NOT have a function of detecting a continuous-playback trigger so that the playback device automatically replenishes additional media items to the playback queue.
Appellant maps network devices as cloud computing systems in claim 1. However, the network devices as disclosed Section C, [23]-[36] does NOT have a function of “... the cloud computing system is configured to detect the continuous-playback trigger...” to replenish additional media item to the CloudQueue/Sonos queue.
A playback queue is local to the playback device as disclosed in paragraph [35] 
A Cloud Queue/Sonos Queue as disclosed in pg. 17 exists in the cloud. There is no line in 62/007906 explicitly defines that the playback queue, which local to the playback device, is a CloudQueue or Sonos queue. Appellant argues that the playback queue is moved to the cloud. Appellant points out paragraphs [0143]-[0145] in present application 16/995339 support moving the playback queue to the cloud. However, the paragraphs [0143]-[0145] never exist in the specification 62/007906 – Cloud Queue. Further, in page 17-18 of replacement for the queue data structure stored within a Sonos player” Clearly, a playback queue is not a) CloudQueue and b) is not moved to the cloud. There is no line in 62/007906 that discloses “moving a playback queue, which is local to the media playback device, to the cloud” OR “defining a playback queue is CloudQueue/Sonos Queue” 
Further, in page 22 describes the function of playing back of CloudQueue. When it reaches to the end of the entire lists of track in the CloudQueue, it simply moves on to a first container in the “Future list”. The CloudQueue does NOT have a function of detecting a continuous-playback trigger to replenish additional media items to the CloudQueue.
[35] Referring back to the user interface 400 of Figure 4, the graphical representations of audio content in the playback queue region 440 may include track titles, artist names, track lengths, and other relevant information associated with the audio content in the playback queue. In one example, graphical representations of audio content may be selectable to bring up additional selectable icons to manage and/or manipulate the playback queue and/or audio content represented in the playback queue. For instance, a represented audio content may be removed from the playback queue, moved to a different position within the playback queue, or selected to be played immediately, or after any A playback queue associated with a playback zone or zone group may be stored in a memory on one or more playback devices in the playback zone or zone group, on a playback device that is not in the playback zone or zone group, and/or some other designated device.

II Example of Cloud Queue (pg. 17)

Queue in the Cloud

Terminology CloudQueue - a Sonos "queue" which exists in the cloud. A Sonos player synchronizes to a CloudQueue and uses it as a source of track to be played. "queue" in this context refers to the list of tracks that is actively being played by a Sonos player. Think of a CloudQueue as a replacement for the queue data structure stored within a Sonos player.


Playing a CloudQueue (pg. 22)
Basic Playback
5. When the player reaches the end of the entire list of tracks in the CloudQueue, it moves on to the first container in the "Future" list (assuming there are no special modes in effect).


Back to claim 1  
i) wherein the playback queue is maintained in data storage that is remote from the media playback device
ii ) while the media playback device is playing back the playback queue according to the continuous-playback mode..., repeatedly detect a continuous-playback trigger... such that the cloud computing system is configured to detect the continuous-playback trigger... to determine in response to detecting each continuous-playback trigger: (i) determine one or more additional audio tracks that are related to at least one audio track of the container item; and (ii) add the one or more additional audio tracks to the playback queue.


The original specification 14/475093 – Continuous Playback Queue clearly states that the playback queue is local to the playback device.

The specification 62/007906 – Cloud Queue clearly states playback queue is local to the playback device. The network device/control device and/or CloudQueue do NOT have a function of detecting a continuous-playback trigger to replenishes additional media items to the CloudQueue.

Appellant argues in pg. 9

“... While, as described in the '906 provisional, implementing the playback queue in the cloud involves some different considerations as compared with implementation on a playback device, the cloud-based playback queue and the playback device-based playback queues are described as interchangeable implementations of a playback queue for a playback device. Ex. D at 17 ("A Sonos player synchronizes to a CloudQueue and uses it as a source of track to be played ... [t]hink of a CloudQueue as a replacement for the queue data structure stored within a Sonos player"). As in Centrak, Examiner Hoang errs by basing his determination only on the differences between the examples, rather than considering the express evidence in the disclosure that they are considered interchangeable implementations of a playback queue in accordance with the requirement that the written description inquiry consider the four corners of the document. Centrak, 915 F.3d at 1351...”

Examiner respectfully disagrees this argument “the cloud-based playback queue and the playback device-based playback queues are described as interchangeable implementations of a playback queue for a playback device...” because there is no line in the specification 62/007906 – Cloud Queue to support this argument. The specification 14/475093 – Continuous Playback Queue and 62/007906 – Cloud Queue clearly state the playback queue is local to playback device. The control device/network device, cloud queue in the 62/007906 do not have a function of detecting a continuous-playback trigger to automatically replenish additional media items to cloud queue because when the cloud queue reaches to the end of playlist, it simply moves to another container as disclosed in page 22 of the specification 62/007906. 
Claim 1 requires the playback queue which remotes to media playback device perform a function of detecting a continuous-playback trigger to automatically replenish addition item to the playback queue. However, the Cloud Queue that remotes from media playback device DOES NOT replenish additional media items to the CloudQueue based on detecting a continuous-playback trigger.


“... In supporting the feature of "wherein the playback queue is maintained in data storage that is remote from the media playback device," Applicant had pointed to {ff [0143]-[0145] and pgs. 17-18 of the '906 provisional, noting that these sections described moving the playback queue to the cloud. Ex. E, pg. 16...”
	Examiner respectfully disagrees because paragraphs [0143]-[0145] in present application 16/995339 never exist in the specification 62/007906 – Cloud Queue. 
Further, in page 17-18 of 62/007906 describes Queues in the cloud. It simply says “CloudQueue as a replacement for the queue data structure stored within a Sonos player” Clearly, a playback queue is not a) CloudQueue and b) is not moved to the cloud. There is no line in 62/007906 that discloses “moving a playback queue, which is local to the media playback device, to the cloud” OR “defining a playback queue is explicitly as a CloudQueue/Sonos Queue” 
2. The Examiner improperly assessed the sufficiency of description of the limitations involving the playback queue (pg. 10-14)

Appellant argues in pg. 12
 “... In particular, the '906 provisional describes how the CloudQueue Sync Protocol may support a virtual playlist that is updated programmatically as it plays, where new tracks are appended as needed and the list could be steered using any algorithm. Ex. D, pg. 18. As such, per Centrak and ScriptPro, the Examiner errs by limiting the invention to the particular playback device-based playback queue example when other examples are expressly contemplated...”

Examiner respectfully disagrees because claim 1 recites “... while the media playback device is playing back the playback queue according to the continuous-playback mode..., repeatedly detect a continuous-playback trigger... such that the cloud computing system is configured to detect the continuous-playback trigger... to determine that a number of unplayed second audio tracks within the container item is less than a predetermined threshold number of audio tracks... in response to detecting each continuous-playback trigger: (i) determine one or more additional audio tracks that are related to at least one audio track of the container item; and (ii) add the one or more additional audio tracks to the playback queue...” In contrast, the media items simply added/appended to the virtual playlist without detecting a continuous-playback trigger in order to replenish additional media items.


    PNG
    media_image2.png
    164
    653
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    491
    649
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    280
    651
    media_image4.png
    Greyscale

When player reaches to the end of the entire list of tracks in CloudQueue, it simply moves on the first container in the “Future” list. There is no detecting a continuous-playback trigger to add additional media items as recited in claim 1.


    PNG
    media_image5.png
    426
    655
    media_image5.png
    Greyscale

Appellant’s argument is pg. 12, line 15-19 is introduced as below
“... Moreover...the specification and figures of the present application also contemplate that other operating environments and configurations of media playback systems, playback devices, and network devices (e.g., a cloud computing system) are suitable for implementation of the functions and methods. Ex. A, P [76]...”

Examiner respectfully disagrees because in Ex A - 62/007906 – Cloud Queue discloses a) the playback queue is local to the media playback device [35], b) the playback back queue never moves to the cloud, c) CloudQueue, Sonos queue, and virtual playlist do not have a function of detecting a continuous-playback trigger to replenish additional items.
In 16/995339 – Continuous Playback Queue 
<examiner note: Appellant interprets as a network device in claim 1 as a cloud computing system. As shown in paragraph [59] below, a network device includes memory 304 with instructions to control the media playback device ONLY>


    PNG
    media_image6.png
    176
    649
    media_image6.png
    Greyscale


<examiner note: paragraph [76] below simply discloses method 500 as shown in fig 5. This method applies to a playback queue that is local to the media playback device in para [81]. There is no line in paragraph [76] describes a playback queue is stored remotely from a media playback device. Further, paragraph [76] does not disclose a CloudQueue/Sonos queue performs a function of replenishing additional media items in response to detecting a continuous-playback trigger as required in claim. There is no line in paragraph [76] and [81] above disclose the CloudQueue and/or Sonos queue>







    PNG
    media_image7.png
    325
    648
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    400
    649
    media_image8.png
    Greyscale







		Appellant argues pg. 13
“... In response to the Examiner's contention that the disclosure did not describe implementation of the cloud-based queue with the continuous playback queue, Applicant pointed to the above-identified disclosure of how the CloudQueue Sync Protocol may support a virtual playlist that is updated programmatically as it plays, where new tracks are appended as needed and the list could be steered using any algorithm. Ex. D, pg. 18. In reply, the Examiner alleged without evidence that there is no relation between the virtual list and the CloudQueue nor the playback queue...”
Examiner respectfully disagrees because claim 1 recites “... while the media playback device is playing back the playback queue according to the continuous-playback mode..., repeatedly detect a continuous-playback trigger... such that the cloud computing system is configured to detect the continuous-playback trigger... to determine that a number of unplayed second audio tracks within the container item is less than a predetermined threshold number of audio tracks... in response to detecting each continuous-playback trigger: (i) determine one or more additional audio tracks that are related to at least one audio track of the container item; and (ii) add the one or more additional audio tracks to the playback queue...” 


    PNG
    media_image2.png
    164
    653
    media_image2.png
    Greyscale

In contrast, a portion of pg. 18 as shown above describe a virtual playlist. Media items simply added/appended to the virtual playlist without detecting a continuous-playback trigger in order to replenish additional media items.














Further, below is features of a CloudQueue. The CloudQueue does not have feature of detecting a continuous-playback trigger so that additional media items can be added/appended.


    PNG
    media_image3.png
    491
    649
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    280
    651
    media_image4.png
    Greyscale

















A basic playback of CloudQueue is introduced as below.
When player reaches to the end of the entire list of tracks in CloudQueue, it simply moves on the first container in the “Future” list. There is no detecting a continuous-playback trigger to add additional media items as recited in claim 1.

    PNG
    media_image5.png
    426
    655
    media_image5.png
    Greyscale








Appellant argues pg. 13
“... While different terminology is used in the '906 provisional to describe the continuous playback queue concept, the same concept is clearly described. Notably, the '906 provisional uses the term "virtual playlist" in place of "container item.” Ex. D, pg. 18...”


    PNG
    media_image9.png
    922
    649
    media_image9.png
    Greyscale

Appellant argues pg. 13
“... Moreover, the '906 provisional describes appending new tracks as needed to the virtual list, which corresponds conceptually to detecting continuous-playback triggers and adding one or more audio tracks, as recited by the claims. Ex. D, pg. 18...”
Examiner respectfully disagrees because adding new tracks as needed to the virtual playlist IS NOT CORRESPODING TO detecting continuous-playback triggers and adding one or more audio tracks as recited in claim 1. 

Appellant argues pg. 13-14
“... Yet further, determining one or more audio tracks corresponds to steering using an algorithm, as evidenced by, for instance, claim 1, which recites seeding by an Internet radio station (e.g., "programmed radio"),as described in the '906 provisional. Id. While the disclosure of the continuous playback queue in the '906 provisional demonstrates that the cloud-based playback queue may implement the continuous playback queue in contravention of the Examiner's assertions, Applicant notes that 906 provisional demonstrates that the cloud-based playback queue may implement the continuous playback queue in contravention of the Examiner's assertions, Applicant notes that the continuous playback queue is more fully described in the section III of the specification. See Ex. A, [77]-[142]...”
Examiner respectfully disagrees because there is no line in claim recites seeding by an Internet radio station. The provisional 906 discloses CloudQueue and/or Sonos queue may implement in the cloud; however, the cloud queue is without detecting a continuous-playback trigger to add media items as recited in claim 1. 

    PNG
    media_image2.png
    164
    653
    media_image2.png
    Greyscale

The basic playback of the CloudQueue is when player reaches to the end of the entire list of tracks in the CloudQueue, it mode on to the first container in the “future” list. The CloudQueue is not refilled/replenished based on detecting a continuous-playback trigger as required in claim 1.
    PNG
    media_image5.png
    426
    655
    media_image5.png
    Greyscale



Appellant argues pg. 14
“...The Examiner further errs by relying on only a portion of the disclosure to assert that the cloud queue has different behavior than the playback queue... In particular, in asserting that the feature of continuous playback triggers is only taught with respect to the playback queue, the Examiner states that the '906 provisional discloses, in a section titled "Basic Playback" that "[w]hen the player reaches the end of the entire list of track in the CloudQueue, it moves on to the first container in the "Future” list." Ex. C, pg. 9-10. The Examiner uses this disclosure as evidence that cloud queue does not have the continuous behavior and instead has this alternative behavior. Id...

However, this same section of the '906 provisional goes on to state that this queue behavior is in place "assuming there are no special modes in effect" (emphasis added). The disclosure repeatedly describes continuous playback in terms of a continuous-playback mode (emphasis added). See, e.g., Ex. A,[29]-[38] (repeatedly referring to a continuous-playback mode). As such, consideration of the "four corners” of the specification, as required, contravenes the Examiner's basis for determining that the written description is not satisfied with respect to the continuous playback triggers...”




    PNG
    media_image10.png
    418
    675
    media_image10.png
    Greyscale

Appellant is requested to show in ‘906 what if special modes in effect, what will happen. The ‘906 does not disclose detecting a continuous-playback trigger to add additional media items. 
Ex A [29]-[38] discuss the playback queue that is local to media playback device in [81]. The Exhibit A does not discuss anything relate to the cloud queue.

The CloudQueue/Sonos Queue is not the same as the playback queue which is stored in the media playback device.
The CloudQueue/Sonos queue, or virtual playlist do not have a function of detecting a continuous-playback trigger to replenish additional media items.

B. The limitations of claims 1-30 are fully supported by the original disclosure in a manner that complies with the written description requirement
	Examiner respectfully disagrees
Claim 1
A cloud computing system comprising a network interface, at least one processor, and at least one non-transitory computer-readable medium including instructions that are executable by the at least one processor 


    PNG
    media_image11.png
    98
    642
    media_image11.png
    Greyscale


Applicant argues that “... in some implementation, the playback queue on the playback device may be moved to the cloud...” in [0143]-[0145] and in pg. 17-18 of provisional application

    PNG
    media_image12.png
    139
    661
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    63
    642
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    244
    641
    media_image14.png
    Greyscale

	Examiner respectfully disagrees because the provisional 62/007906 does not support “a) moving the playback queue on the playback device to the cloud and b) playback queue is in the cloud.

In pg. 17-18 of the provisional, the CloudQueue exists in the cloud (i.e., not in playback device). The playback device (i.e., Sonos player) that includes a playback queue 440 in fig. 4 synchronizes to the CloudQueue. The playback queue and CloudQueue are two distinct entities. The CloudQueue can be a replacement of the playback queue. 

    PNG
    media_image15.png
    246
    438
    media_image15.png
    Greyscale


There is no line in pg. 17-18 support limitation “the playback queue is maintained is data storage that is remote from the media playback device”. New matters are introduced in [0143]-[0145] that are not supported by the provisional 62/007906. Below is the CloudQueue is disclosed in provisional application


    PNG
    media_image16.png
    640
    662
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    147
    651
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    684
    641
    media_image18.png
    Greyscale


As mentioned earlier, the CloudQueue is not the same as the playback queue, the CloudQueue will not have the same functions as the playback queue. In pg. 18 discloses features of the CloudQueue such as continuous playback, authorization token, can be sync to the queue in the P2S partner app, replace the queue in the P2S. “the playback queue is maintained is data storage that is remote from the media playback device” .




    PNG
    media_image19.png
    211
    639
    media_image19.png
    Greyscale

	Applicant argues that [0081]-[0085] describe adding a container item to a playback queue. Since the playback queue is not the CloudQueue, the CloudQueue will not have the same function as the playback queue such as having container item added to the CloudQueue. Further, the argument “playback queue is moved to the cloud” is not supported by the provisional application. A network device allows sending and receiving data in and out of network cable. The network device does not add container item to the CloudQueue.

    PNG
    media_image20.png
    286
    640
    media_image20.png
    Greyscale

	Again, examiner respectfully disagrees because the playback queue is not moved to the cloud and the playback queue does not exist in the cloud. Further, [0076] does not disclose a) moving the playback queue to the cloud, and b) the playback queue exists in the cloud

    PNG
    media_image21.png
    219
    636
    media_image21.png
    Greyscale

	

    PNG
    media_image22.png
    170
    644
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    157
    642
    media_image23.png
    Greyscale

Applicant argues [0096]-[0101] describe continuous playback triggers. However, the feature of continuous playback triggers is for the playback queue. As mentioned earlier, the CloudQueue is not the same as the playback queue. In Basic Playback of Playing a CloudQueue, 5) when the player reaches the end of the entire list of tracks in the CloudQueue, it moves on to the first container in the future list. There is no continuous playback trigger is applied to the CloudQueue and there is no determination of a number of unplayed second audio tracks...wherein detection of the continuous-playback trigger is independent of user input.

    PNG
    media_image24.png
    232
    681
    media_image24.png
    Greyscale



    PNG
    media_image25.png
    416
    681
    media_image25.png
    Greyscale


The playback queue is not exist in the cloud nor moved to the cloud. Paragraphs [0143]-[0145] include new matters. Further, [0076] does not disclose a) moving the playback queue to the cloud, b) the playback queue exists in the cloud, c) continuous playback trigger, d) determination of a number of unplayed second audio tracks...wherein detection of the continuous-playback trigger is independent of user input.


    PNG
    media_image26.png
    211
    639
    media_image26.png
    Greyscale

	Applicant argues that [0104]-[0106] describing adding media item based on continuous playback triggers to the playback queue. However, this function is applied to the playback queue. CloudQueue does not have continuous playback trigger. When the player reaches the end of the entire list of tracks in the CloudQueue, it moves on to the first container in the “future” list. There is no adding media items to the CloudQueue based on the continuous playback triggers. 


    PNG
    media_image25.png
    416
    681
    media_image25.png
    Greyscale





    PNG
    media_image27.png
    211
    636
    media_image27.png
    Greyscale

	Paragraph [0081]-[0082] describe adding internet radio station the playback queue. The playback queue is not the CloudQueue. Paragraph [0081]-[0082] and [0076] do not describe adding internet radio station to the CloudQueue.

    PNG
    media_image28.png
    188
    637
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    296
    614
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    236
    609
    media_image30.png
    Greyscale


The features of CloudQueue in the provisional application does not disclose adding internet radio station the CloudQueue.


    PNG
    media_image31.png
    212
    639
    media_image31.png
    Greyscale


	[0141] describe adding media item based on continuous playback trigger to the playback queue. There is no adding media item to the CloudQueue When the player reaches the end of the entire list of tracks in the CloudQueue, it moves on to the first container in the “future” list

    PNG
    media_image25.png
    416
    681
    media_image25.png
    Greyscale




    PNG
    media_image32.png
    67
    645
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    227
    648
    media_image33.png
    Greyscale

[0093]-[0100] describe while playing back the playback queue according to the continuous playback mode by detecting a continuous-playback triggers. This function works only on playback queue only because “when the player reaches the end of the entire list of tracks in the CloudQueue, it moves on to the first container in the “future” list.

    PNG
    media_image25.png
    416
    681
    media_image25.png
    Greyscale


There is no moving the playback queue to the cloud and the playback queue does not exist in the cloud in [0017]-[0018] and paragraph [0143]-[0145] introduces new matters. [0076] does not disclose a) moving the playback queue to the cloud, b) the playback queue exists in the cloud, c) detect continuous playing back trigger while playing back the CloudQueue.


    PNG
    media_image34.png
    230
    638
    media_image34.png
    Greyscale

Applicant argues that limitation “queueing a window from the CloudQueue in a data storage on the media playback device” can be found in [0154]-[0156] and pg.17-18. Examiner respectfully disagrees because new matters are introduced in [0154]-[0156]. Page 17-18 of the provisional application does not disclose queueing a window from the CloudQueue in a data storage on the media playback device. There is no moving the playback queue to the cloud and the playback queue does not exist in the cloud in [0017]-[0018] and paragraph [0154]-[0156] introduces new matters. [0076] does not disclose a) moving the playback queue to the cloud, b) the playback queue exists in the cloud, c) queueing a window from the CloudQueue in a data storage on the media playback device.


    PNG
    media_image35.png
    193
    638
    media_image35.png
    Greyscale

“... monitor a duration of time while playing back the playback queue according to the continuous-playback mode; and in response to determining that the duration of time exceeds a predetermined threshold duration of time, cause the media playback device to cease playing back the playback queue according to the continuous-playback mode...”


    PNG
    media_image36.png
    212
    640
    media_image36.png
    Greyscale





    PNG
    media_image25.png
    416
    681
    media_image25.png
    Greyscale


There is no moving the playback queue to the cloud and the playback queue does not exist in the cloud in [0017]-[0018] and paragraph [0143]-[0145] introduces new matters. [0076] does not disclose a) moving the playback queue to the cloud, b) the playback queue exists in the cloud, c) detect continuous playing back trigger while playing back the CloudQueue.  A network device allows sending and receiving data in and out of network cable. The network device does not perform detecting a continuous-playback triggers and threshold.


    PNG
    media_image37.png
    67
    658
    media_image37.png
    Greyscale

The same answers are applied to claim 8-14 and 15-20
Claim 21 is similar to claim 21. Claim 21 is rejected based on the same reason above.

    PNG
    media_image38.png
    62
    641
    media_image38.png
    Greyscale

	There is no moving the playback queue to the cloud and the playback queue does not exist in the cloud in [0017]-[0018] and paragraph [0143]-[0145] introduces new matters. 
    PNG
    media_image25.png
    416
    681
    media_image25.png
    Greyscale

Pg. 17-18 and [0143]-[0145] do not support limitation “... after the one or more additional audio tracks are added to the playback queue, cause a display to display a 



    PNG
    media_image39.png
    67
    642
    media_image39.png
    Greyscale

There is no moving the playback queue to the cloud and the playback queue does not exist in the cloud in [0017]-[0018] and paragraph [0143]-[0145] introduces new matters. 

    PNG
    media_image40.png
    253
    640
    media_image40.png
    Greyscale

Pg. 17-18 and [0143]-[0145] do not support limitations of claim 24 because There is no moving the playback queue to the cloud and the playback queue does not exist in the cloud in [0017]-[0018] and paragraph [0143]-[0145] introduces new matters.


    PNG
    media_image41.png
    48
    639
    media_image41.png
    Greyscale


    PNG
    media_image42.png
    190
    638
    media_image42.png
    Greyscale

[0081]-[0082] adding Internet station to the playback queue. Pg.17-18 do not disclose adding internet station to CloudQueue. The playback queue is not moved to the cloud and/or existed in the cloud.


    PNG
    media_image12.png
    139
    661
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    63
    642
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    244
    641
    media_image14.png
    Greyscale

“... in some implementation, the playback queue on the playback device may be moved to the cloud...” 
Examiner respectfully disagrees because the provisional 62/007906 does not support “a) moving the playback queue on the playback device to the cloud and b) playback queue is in the cloud.
In pg. 17-18 of the provisional, the CloudQueue exists in the cloud (i.e., not in playback device). The playback device (i.e., Sonos player) that includes a playback queue 440 in fig. 4 synchronizes to the CloudQueue. The playback queue and CloudQueue are two distinct entities. The CloudQueue can be a replacement of the playback queue. 

    PNG
    media_image15.png
    246
    438
    media_image15.png
    Greyscale

A playback queue clearly is replaced by a CloudQueue. There is no moving the playback queue to the cloud and  the playback queue does not exist in the cloud. Paragraph [0143]-[0145] introduces new matters.
Therefore, there is no line in pg. 17-18 support limitation “the playback queue is maintained is data storage that is remote from the media playback device”. New matter are introduced in [0143]-[0145] that are not supported by the provisional 62/007906. Below is the CloudQueue is disclosed in provisional application


    PNG
    media_image16.png
    640
    662
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    147
    651
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    684
    641
    media_image18.png
    Greyscale


“the playback queue is maintained is data storage that is remote from the media playback device.”


    PNG
    media_image43.png
    344
    639
    media_image43.png
    Greyscale

	Applicant argues that [0141] describes adding media items based on continuous playback trigger. However, this “adding media items based on continuous playback trigger” applies to the playback queue. The CloudQueue does not have continuous playback trigger. When the player reaches the end of the entire list of tracks in the CloudQueue, it moves on to the first container in the “future” list. There is no adding media items to the CloudQueue based on the continuous playback triggers. 


    PNG
    media_image25.png
    416
    681
    media_image25.png
    Greyscale

There is no moving the playback queue to the cloud and the playback queue does not exist in the cloud in [0017]-[0018] and paragraph [0143]-[0145] introduces new matters. [0076] does not disclose a) moving the playback queue to the cloud, b) the playback queue exists in the cloud, c) continuous playback trigger, d) adding media item to the CloudQueue based on continuous playback triggers. A network device allows sending and receiving data in and out of network cable. The network device does not add media item to the CloudQueue.

    PNG
    media_image44.png
    318
    642
    media_image44.png
    Greyscale


    PNG
    media_image45.png
    27
    640
    media_image45.png
    Greyscale


[0093]-[0100] describe while playing back the playback queue according to the continuous playback mode by detecting a continuous-playback triggers. This function works only on playback queue only because “when the player reaches the end of the entire list of tracks in the CloudQueue, it moves on to the first container in the “future” list”

    PNG
    media_image25.png
    416
    681
    media_image25.png
    Greyscale


There is no moving the playback queue to the cloud and the playback queue does not exist in the cloud in [0017]-[0018] and paragraph [0143]-[0145] introduces new matters. [0076] does not disclose a) moving the playback queue to the cloud, b) the playback queue exists in the cloud, c) detect continuous playing back trigger while playing back the CloudQueue. A network device allows sending and receiving data in and out of network cable. The network device does not add media item to the CloudQueue.

    PNG
    media_image46.png
    318
    638
    media_image46.png
    Greyscale



Applicant argues that limitation “queueing a window from the CloudQueue in a data storage on the media playback device” can be found in [0154]-[0156] and pg.17-18. Examiner respectfully disagrees because new matters are introduced in [0154]-[0156]. Page 17-18 of the provisional application does not disclose queueing a window from the CloudQueue in a data storage on the media playback device. There is no moving the playback queue to the cloud and the playback queue does not exist in the cloud in [0017]-[0018] and paragraph [0154]-[0156] introduces new matters. [0076] does not disclose a) moving the playback queue to the cloud, b) the playback queue exists in the cloud, c) queueing a window from the CloudQueue in a data storage on the media playback device.

    PNG
    media_image47.png
    283
    639
    media_image47.png
    Greyscale

Paragraph [0132] applies to playback queue. The playback queue is not the same as the CloudQueue. There is no moving the playback queue to the cloud and the playback queue does not exist in the cloud in [0017]-[0018] and paragraph [0143]-[0145] introduces new matters. [0076] does not disclose a) moving the playback queue to the cloud, b) the playback queue exists in the cloud, and c) monitor a duration of time while playing back the playback queue according to the continuous-playback mode; and in response to determining that the duration of time exceeds a predetermined threshold duration of time, cause the media playback device to cease playing back the playback queue according to the continuous-playback mode. A network device allows sending and receiving data in and out of network cable. The network device does not “... monitor a duration of time while playing back the playback queue according to the continuous-playback mode; and in response to determining that the duration of time exceeds a predetermined threshold duration of time, cause the media playback device to cease playing back the playback queue according to the continuous-playback mode...”


    PNG
    media_image48.png
    214
    642
    media_image48.png
    Greyscale

[0096]-[0101] describe a continuous-playback triggers. This function works only on playback queue only because “when the player reaches the end of the entire list of tracks in the CloudQueue, it moves on to the first container in the “future” list”

    PNG
    media_image25.png
    416
    681
    media_image25.png
    Greyscale


There is no moving the playback queue to the cloud and the playback queue does not exist in the cloud in [0017]-[0018] and paragraph [0143]-[0145] introduces new 


    PNG
    media_image49.png
    504
    653
    media_image49.png
    Greyscale

The playback queue is not the same as the CloudQueue. There is no support of moving the playback queue to the cloud. The playback queue is not exist in the cloud. paragraph [0143]-[0145] introduce new matters. CloudQueue is a replacement of the 
Further

    PNG
    media_image50.png
    92
    639
    media_image50.png
    Greyscale

	This section discusses the virtual list. There is no relation between virtual list and the CloudQueue nor the playback queue.

For the above reasons, it is believed that the rejections should be sustained. Respectfully submitted,


/HAU H HOANG/
Primary Examiner, Art Unit 2167                                                                                                                                                                                                        

Conferees

/RB/
Robert Beausoliel
SPE, AU2167

/MENG YAO ZHE/
Primary Examiner                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),